Citation Nr: 1119698	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  08-19 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to July 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In November 2010, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  

For the reasons explained below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record indicates that additional development of the claim is required to satisfy VA's obligations under the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Service connection may be established for disability resulting from personal injury suffered in the line of duty, or for aggravation of a pre-existing injury suffered in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).


The Veteran contends that he is entitled to service connection for bilateral hearing loss due to military service.  The Veteran's DD Form 214 lists his military occupational specialty (MOS) as an artillery surveyor and his military decorations show that he was a qualified marksman with the M-16.  Accordingly, acoustic exposure during military service is conceded.  

The Board notes that the Veteran's service treatment records appear to be missing.  In regards to obtaining the Veteran's service treatment records, the record indicates that in December 2005, the RO made an initial request to the National Personnel Records Center (NPRC) for the Veteran's separation documents and service treatment records.  In January 2006, NPRC correspondence indicates that the requested documents were mailed to the RO.  A handwritten note of the RO on the initial December 2005 NPRC request, dated April 2006, indicates that the documents mailed by the NPRC were unable to be located in the RO's triage department.  In June 2006, another handwritten note indicates that the RO was continuing to locate the requested documents.  Specifically, the RO attempted to request the Veteran's service treatment records from the NPRC for a second time, however, because NPRC showed that the records were mailed, the RO was unable to make a second request.  

Accordingly, as required by the VA Adjudication Procedure Manual, Manual M21-1MR, in August 2006, the RO notified the Veteran that it was unable to locate his service treatment records.  

Given the unavailability of the Veteran's service treatment records, the Board recognizes that there is a heightened obligation to assist the Veteran in the development of the case.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005).  

The Veteran indicated on his December 2005 claim for service connection that his discharge examination took place in June 1978 at Fort Polk Army Base in Fort Polk, Louisiana.  In his claim, he stated that the exit exam diagnosed him as having lost 20 percent of his hearing.  The Board notes that there is no evidence of record which contradicts this statement.

Post service VA treatment records indicate that the Veteran underwent an audiological evaluation in January 2007.  On that occasion, puretone audiological testing was performed, however, the audiometric display has not been associated with the claims file in a manner that is visible to the Board for review.  In any event, the audiologist did state that hearing in the right ear was within normal limits at 250-8000 Hz with the exception of a mild to moderate loss at 3000 to 4000 Hz.  Hearing in the left ear was within normal limits at 250-8000 Hz with the exception of a mild loss at 4000 to 6000 Hz.  

The January 2007 VA audiology consultation report did not contain puretone examination results.  Because such results are relevant to the claim on appeal in that they may or may not indicate a hearing loss disability for VA purposes at the time of that examination, a print out of the puretone examination results should be associated with the claims file upon remand.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

In October 2009, the Veteran was afforded a VA audiological examination.  The Veteran's pertinent service history included active duty service from 1975 to 1978, and he reported service in the Army Reserves from 1978 to 1981.  The Veteran reported acoustic exposure during military service to artillery, weapons, engines, heavy equipment, explosives, and vehicles.  Significantly, he further reported occupational acoustic exposure as a construction worker for 36 years post military service and recreational noise exposure listening to music.  A puretone examination indicated that the Veteran has a current hearing loss disability for VA purposes.  He was diagnosed with bilateral high frequency sensorineural hearing loss.  However, the examiner stated that based upon the available evidence, she was unable to resolve the issue of service connection for bilateral hearing loss without resort to mere speculation.  Specifically, she noted the absence of service treatment records in addition to acoustic exposure during service and post service, and opined that post military acoustic exposure may have exacerbated his condition.  

The Board notes that the VA examiner did not take into consideration the Veteran's uncontradicted account of having been found to have some degree of hearing loss upon separation from service.  Also, because the October 2009 VA examiner was unable to give an opinion as to whether it was at least as likely as not that the Veteran's current hearing loss disability is related to military service without resorting to mere speculation, the Veteran should be afforded a new VA audiological examination upon remand. See Jones v. Shinseki, 23 Vet. App. 382, 391 (2010) (holding that when an examiner provides a statement that etiology cannot be determined, the examiner should clearly identify what cannot be determined, i.e., whether or not the answer cannot be determined from current medical knowledge, or if the actual answer cannot be selected from multiple potential causes).

Accordingly, the case is REMANDED for the following action:

1. The RO should make arranges to obtain the January 2007 VA audiology puretone examination results.

2. After completion of the above development to the extent possible, the Veteran should be afforded a new VA audiological examination to determine the nature and etiology of his bilateral hearing loss.  All necessary tests and studies should be performed.  The examiner should review the claims file prior to rendering his or her opinion and should state that this was done in his or her report.  As the Veteran's statement of having had impaired hearing upon separation from service is uncontradicted, the examiner should accept this account as being accurate when preparing the requested medical opinion.  The examiner should address the etiology of the Veteran's hearing loss at the time of the examination in light of his military service acoustic exposure and his reported 36 years of post-service occupational and recreational acoustic exposure.  The examiner should provide an opinion as to whether or not it is at least as likely as not (at least 50 percent likely) that the Veteran's hearing loss was due to his military service.  The examiner should set forth a complete rationale for his or her conclusions in the report of examination.  If the examiner is unable to provide the requested opinion without resort to mere speculation, then he or she should explain why this is the case.

3. After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determination remains unfavorable to the Veteran, then he and his representative should be provided with a supplemental statement of the case (SSOC) and be given an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

